DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 02/02/21, 02/04/21, 04/12/21, 0820/21, and 11/10/21 are being considered by the examiner.
Response to Amendment
This office action is in response to the preliminary amendments filed on 10/23/20, 02/02/21, and 06/16/21.  Regarding the amendment, claims 1-19 are canceled, claims 20-40 are present for examination.
The amended specification filed on 10/23/20 is accepted and recorded in file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Togawa et al. (US 2018/0115225 A1).
Regarding claim 20, Togawa teaches a motor assembly, comprising: 
a motor housing (10, fig 2);
 an electrical motor (20) within the motor housing (10); 
a rotor (shaft 21) coupled to the motor (20) and extending out of the motor housing (10) along an axis; 
a drive electronics housing (30) mounted in-line with the motor housing (10), the drive electronics housing (30) comprising: 
a peripheral wall (fig 2 shown housing 30 having a peripheral wall); and 
an interior volume bounded by an inner surface of the peripheral wall; and
a variable frequency drive electronics unit (50-52) disposed within the interior volume and configured to provide power to the motor (20), the variable frequency drive electronics unit comprising: 
a circuit board (50); 
a plurality of power switching components (51) mounted to a first side of the board and arranged about a center of the circuit board (50) in a circular arrangement about the axis; and 
a plurality of power control components (52) mounted to a second side of the circuit board opposite the first side.

    PNG
    media_image1.png
    637
    399
    media_image1.png
    Greyscale

     Regarding claim 21, Togawa teaches the drive electronics housing (30) is configured for removable mounting to the motor assembly (via crew-tightening, para [0048]).
     Regarding claim 22, Togawa teaches the variable frequency drive electronics unit implements a matrix converter that converts an AC input signal to a converted AC output signal (para [0067]).
     Regarding claim 23, Togawa teaches the plurality of power control components (52) comprises a plurality of power quality filter components mounted to the second side of the circuit board (50) about the center of the circuit board (fig 5D).
Regarding claim 24, Togawa teaches the drive electronics housing (30) comprises heat fins configured to dissipate heat generated by the plurality of power switching components (51) and the plurality of power control components (52, para [0047]).
Regarding claim 25, Togawa teaches the motor assembly drives a pump or rotary device (a rotary device 10, fig 1).
Regarding claim 26, Togawa teaches a mid-plate (33) mounted in-line with the motor frame between the motor housing (10) and the drive electronics housing (30), such that the axis extends through the mid plate (33), the mid-plate (33) comprising a plurality of cooling fins configured to direct heat to a periphery of the mid-plate (fig 2).
Regarding claim 27, Togawa teaches the mid-plate has an opening configured to accept the rotor, and the cooling fins are configured to direct heat generated by rotation of the rotor to the periphery of the mid-plate.

Regarding claim 28, Togawa teaches the drive electronics housing (30) comprises an opening configured to accept the rotor, the motor assembly further comprising a cooling fan driven by the rotor, the drive electronics housing between the cooling fan and the mid-plate (fig 1).
     Regarding claim 29, Togawa teaches an apparatus, comprising: 
	a drive electronics housing (30) configured for mounting in-line with a motor housing (10), the drive electronics housing comprising: 
	a peripheral wall (fig 2); and 
	an interior volume bounded by an inner surface of the peripheral wall; 
	a variable frequency drive electronics unit (50-52) disposed within the interior volume and configured to provide power to the motor (20), the variable frequency drive electronics unit comprising: 
	a circuit board (50); 
	a plurality of power switching components (51) mounted to a first side of the circuit board (50) and arranged about a center of the circuit board and a plurality of power control components (52) mounted to a second side of the circuit board opposite the first side.
	Regarding claim 30, Togawa teaches the plurality of power control components (52) are arranged about the center of the circuit board (50, fig 5D).
	Regarding claim 31, Togawa teaches the plurality of power control components (52) comprise power quality filter components (PWM).
	Regarding claim 32, Togawa teaches the drive electronics housing (30) is configured for removable mounting (para [0048]).
	Regarding claim 33, Togawa teaches the drive electronics housing (30) is an end-plate (fig 3B) configured for removable mounting to a mid-plate (33), the mid-plate (33) mounted in-line with the motor housing (10) between the motor housing (10) and the end-plate (33).
	Regarding claim 34, Togawa teaches the power switching components (51) form part of a matrix converter (para 0067]).
	Regarding claim 35, Togawa teaches the drive electronics housing (30) comprises one or more channels (32) for housing power wires that extend between the variable frequency drive electronics unit (50-52) and the electric motor (2) when the drive electronics unit is mounted (fig 2).
	Regarding claim 36, Togawa teaches a variable frequency drive unit, comprising: 
	a circuit board (50); 
	variable frequency drive electronics (51-52) configured to provide a variable frequency power drive signal for an electric motor, comprising: 
	power switching electronics (51) comprising a plurality of power switching components mounted to a first side of the circuit board (50) and arranged about a center of the circuit board
	power control electronics (52) comprising a plurality of power control components mounted to a second side of the circuit board (50) opposite the first side; and 
	one or more connection paths (fig 5D) extending from the first side of the board to the second side of the circuit board (50) and configured to electrically couple the power switching electronics (51) and the power control electronics (52), the board configured to provide thermal insulation between the power switching electronics (51) and the power control electronics (52).
	Regarding claim 37, Togawa teaches the plurality of power switching components (51) are arranged in a circular arrangement and the plurality of power control components(52)  are arranged in a circular arrangement (fig 5A-5F).
	Regarding claim 38, Togawa teaches the plurality of power control components (52) comprise power quality filter components (PWM).
	Regarding claim 39, Togawa teaches the circuit board (50) comprises a circular periphery, and wherein the circuit board (50) with the power switching components (51) and power control components (52) mounted thereto is dimensioned to fit within a circular space envelope of a drive electronics housing (fig 5A-5F).
	Regarding claim 40, Togawa teaches the power switching components (51) form part of a matrix converter (para [0067]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834